Citation Nr: 0633249	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  01-08 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision issued by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified before the 
undersigned Veterans Law Judge (VLJ) in February 2002.  

The Board notes that the original appeal included the issue 
of entitlement to nonservice-connected pension.  However, 
nonservice-connected pension was granted by the RO in a July 
2005 rating decision.  This represents a full grant of 
benefits.  Therefore, this issue is no longer on appeal.  

In September 12, 2002, the Board ordered further development 
and the case was sent to the Board's Evidence Development 
Unit to undertake the requested development under 38 C.F.R. 
§ 19.9(a)(2) (prior to May 1, 2003).  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  As a result, in 
October 2003, the Board remanded the case to the RO to 
perform the necessary development.  The requested development 
has been completed and the case has since returned to the 
Board. 





FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown to be 
present in service or for many years following separation 
from service; the preponderance of the evidence is against a 
finding that the veteran's current acquired psychiatric 
disorder(s) is/are related to service.  

2.  The evidence does not support the veteran's assertions 
that he engaged in combat with the enemy.

3.  The veteran's claimed in-service stressors are not 
supported by credible corroborated evidence.

4.  The veteran does not suffer from PTSD attributable to a 
verified service stressor.

 
CONCLUSIONS OF LAW

Acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD), was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following the Board remand dated in October 2003, the RO 
issued a notification letter dated in September 2004 that 
properly provided notice of his service connection claim, and 
met all four elements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter provided the veteran with 
an update on the status of his claims, and specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claim.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denial in a July 2005 supplemental 
statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, service records, including Form DD 214, 
records from the Social Security Administration (SSA), VA 
medical records, specifically VA examination reports dated in 
December 2000 and June 2005, and  statements and testimony 
from the veteran in support of his claim.  As VA examinations 
and other medical evidence is of record, the Board finds no 
further VA examination necessary in this case.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  In light of the foregoing, the Board is satisfied that 
all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In an August 2006 letter, the RO advised the 
veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for acquired psychiatric disorder, to include 
PTSD, as a result of service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Acquired Psychiatric Disorder

For acquired psychiatric disorders that are not PTSD, service 
medical records do not show treatment for, or a diagnosis of, 
any acquired psychiatric disorders.  A July 1970 clinical 
record indicates that the veteran was scheduled for an 
appointment at a naval hospital for psychiatric treatment; 
however, he failed to appear.  No treatment records are 
noted.  Separation examination dated in January 1971 
indicated normal psychiatric evaluation.  

There are no post-service medical records until 1987.  
Records from SSA include hospital reports indicating that the 
veteran was involved in a motorcycle accident in 1990.  VA 
hospital summary report dated in November 1993 indicated that 
the veteran had a three year history of prescription opiate 
and heroin abuse status post motor vehicle accident with 
resultant severe pain in his back, arms, and neck.  November 
1993 was his first psychiatric hospitalization, according to 
the report.  He was given a diagnosis of opiate dependence 
and major depressive episode, provisional.  

The medical evidence from 1993 through 2006 showed a number 
of different diagnoses were made to describe the veteran's 
psychiatric problems.  Substance abuse and dysthymic disorder 
were diagnosed by Dr. Kirshner in a June 1997 report.  Dr. 
Cruz indicated in an October 2000 report that the veteran had 
a generalized anxiety disorder, PTSD, and history of 
substance abuse.  Panic disorder, depression, opiate 
dependence, and marijuana abuse were diagnosed in a VA 
examination report dated in December 2000.  In two separate 
reports dated in April 2003, Dr. Todd diagnosed the veteran 
as having bipolar illness, while Peter Mosbach, Ph.D. 
diagnosed PTSD, bipolar I disorder, adjustment disorder with 
anxiety, cognitive disorder, opioid abuse, and cocaine abuse.  
VA examination report dated in June 2005 diagnosed PTSD, 
while ruling out bipolar disorder and generalized anxiety 
disorder, and an independent major depressive disorder.  

Based upon the above information, the Board finds that a 
clear preponderance of the evidence is against a finding that 
the veteran has a psychiatric disorder (other than PTSD) 
attributable to his period of active duty.  There is no 
medical evidence of relevant complaints or treatment for 
approximately 20 years following the veteran's separation 
from active service.  The veteran's psychiatric problems were 
noted to have begun sometime around 1990, and there is no 
objective medical evidence attributing his currently 
diagnosed psychiatric disorder(s) to his period of service.

While there is no medical nexus opinion with respect to the 
varied diagnoses involving his psychiatric problems, there is 
no evidence of pertinent disability in service or for several 
years following service.  Thus, while there are current 
diagnoses of pertinent disability, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, and the first suggestion of pertinent disability 
many years after active duty, relating claimed disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(a)(2).  

In addition, the Board acknowledges that the October 2003 
remand specifically requested a psychiatric examination with 
opinion to determine the nature and etiology of the veteran's 
psychiatric disorder(s).  In this case, the June 2005 VA 
examiner provided a diagnosis of PTSD, but also opined that 
the veteran did not meet the criteria for any other 
psychiatric disorder on evaluation.  Thus, a medical nexus 
opinion as to any psychiatric disorder other than PTSD was 
unnecessary. 

PTSD

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006); see Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in- 
service personal assault.  The veteran has not alleged PTSD 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.  

Review of the record shows that the veteran was diagnosed 
with PTSD in an October 2000 statement from Dr. Cruz, in 
treatment reports from St. Elizabeth's Medical Center, in a 
medical examination report from Dr. Mosbach dated in April 
2003, and in a VA examination report dated in June 2005.  For 
purposes of this decision, the Board concedes that there is a 
current diagnosis of PTSD.  While the evidence shows a 
diagnosis of PTSD, the issue in this case is whether a 
diagnosis of PTSD can be attributed to an in-service 
stressor. 

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  38 
C.F.R. § 3.304(f) (2006); see 38 U.S.C.A. § 1154(b) (West 
Supp. 2005); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  Accordingly, it must 
first be determined if the veteran engaged in combat with the 
enemy during his averred stressors.  With regard to the 
question of whether the veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. § 
1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See also VAOPGCPREC 12-
99 (Oct. 18, 1999).  

In this case, there is no persuasive evidence showing that 
the veteran engaged in combat with the enemy, and attempts to 
otherwise verify the claimed stressors have been 
unsuccessful.  The veteran testified before the undersigned 
VLJ that he was guarding a shipment of Coca Cola on top of a 
flatbed truck en-route to Danang.  (T. 11).  During the trip 
through the jungle, the truck was fired upon. The veteran 
testified that the truck driver stopped the vehicle and both 
of them jumped off the truck and returned fire.  The veteran 
recalled that the enemy shot through all the Coca Cola 
because it was dripping down.  Both the driver and the 
veteran jumped back into the truck and drive off under fire.  
(T. 11).  The veteran also testified that the USS Passumpsic, 
the ship he served on, was under enemy fire while he was 
aboard, although he never personally saw the enemy fire and 
was unaware of any casualties or injuries resulting from such 
enemy fire.  (T. 18).   

Review of the veteran's service records, including his DD 
Form 214, reflects that he served aboard the USS Passumpsic 
during active duty, but they do not reflect that the veteran 
engaged in combat with the enemy.  Service records show that 
the veteran was awarded the Vietnam Service Medal (1 Star), 
Republic of Vietnam Campaign Medal with Devise, and the 
National Defense Service Medal.  None of these awards are for 
combat service.  No other awards are noted in the service 
records.  Records confirm that the veteran's ship served off 
Vietnam and was in a combat zone in 1969, however, it was not 
shown that the veteran participated in combat.  The veteran 
has also provided no other evidence, other than his 
statements and testimony that he engaged in combat with the 
enemy during service.  Thus, engagement in combat with the 
enemy is not shown.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Of the veteran's claimed stressors, engagement with the enemy 
while transporting a shipment in the jungle in Vietnam, and 
receiving enemy fire while serving aboard the USS Passumpsic, 
the veteran has provided no corroborative evidence that 
either event occurred.  In accordance with instructions from 
the Board, the RO prepared a summary of the veteran's claimed 
stressors and requested corroborating information from the 
Joint Services Records Research Center (JSRRC) (formerly The 
U.S. Armed Services Center for Research of Unit Records 
(USACURR)).  Response received in May 2005 did not verify 
that the USS Passumpsic engaged with the enemy during the 
veteran's tour of duty.  According to JSRRC, the ship 
provided other ships in Market Time and Yankee Station with 
mail, freight, ammunition, and provisions in locations to 
include Danang, Vung Tau, Cua Viet, Nha Be, Song Bo De, Vung 
Tau, Nha Trang, and Saigon.  While it was noted that the USS 
Passumpsic was in a combat zone in 1969, there was no 
reference to engagement in combat with the enemy.  As noted 
above, the veteran's service records also do not support a 
finding that the veteran individually engaged with the enemy.  
In other words, the stressor information identified by the 
veteran could not be confirmed.  

As explained above, service connection for post-traumatic 
stress disorder requires three elements.  See 38 C.F.R. § 
3.304(f) (2006).  The Board acknowledges that the record 
contains medical evidence of a diagnosis of post-traumatic 
stress disorder; however, this opinion appears to be based 
largely on the history as reported by the veteran.  The Board 
is not required to accept the veteran's uncorroborated 
account of his experiences, nor is it bound to accept 
opinions of physicians who make their diagnosis of post-
traumatic stress disorder relying on history as reported by 
the veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau and Cohen, supra.

In summary, the record contains a current diagnosis of post- 
traumatic stress disorder.  Contemporaneous service records 
do not support the veteran's claimed stressors and there is 
no indication that he was exposed to more than the ordinary 
stress of wartime service.  Evidence of a verified stressor 
upon which a diagnosis of PTSD could be based has not been 
presented and thus, the criteria for service connection for 
PTSD are not satisfied and the veteran's claim must be 
denied.

III. Conclusion

As the preponderance of the evidence is against the claim for 
service connection for acquired psychiatric disorder, to 
include PTSD, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2005); 
see also Gilbert, supra. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


